                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNEESSEE

SHARON FISHER

               Plaintiff,

v.                                                           No. 2:18-CV-02884-JTF-tmp

FEDEX EXPRESS                                                JURY TRIAL DEMAND

            Defendant.
_____________________________________________________________________________

                   DEFENDANT’S MOTION TO DIMISS FOR
                  FAILURE TO TIMELY SERVE COMPLAINT
______________________________________________________________________________

       Defendant Federal Express Corporation (“FedEx”) incorrectly named in this action as

FedEx Express, pursuant to Federal Rule of Civil Procedure 4(m), respectfully moves this Court

to dismiss Plaintiff’s Complaint.


       The specific basis for this motion is set forth in the accompanying brief in support of the

motion.


Dated: April 9, 2019


                                             Respectfully submitted,
                                             FEDERAL EXPRESS CORPORATION

                                             /s/ Charles V. Holmes
                                             Charles V. Holmes #08398
                                             Federal Express Corporation
                                             3620 Hacks Cross Road
                                             Building B – 2nd Floor
                                             Memphis, TN 38125
                                             T: (901) 434-8485
                                             C: (901) 457-6522
                                             charles.holmes@fedex.com

                                             ATTORNEY FOR DEFENDANT

                                                1 
 
                                 CERTIFICATE OF SERVICE

I hereby certify that on this 9th day of April, 2019, a true and correct copy of the foregoing

document was served on the party listed below via the Court’s CM/ECF filing system and U.S.

Mail:

                                          Sharon Fisher
                                     7406 Ashley Oaks Drive
                                       Memphis, TN 38125



                                                        /s/ Charles V. Holmes
                                                        Charles V. Holmes




Doc # 1333691 




                                                 2 
 
